Case 1:14-cv-24414-KMW Document 139 Entered on FLSD Docket 03/22/2019 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   CARMINA R. COMPARELLI, an individual,                  Case No. :14-cv-24414-WILLIAMS
   and

   JULIO C. DELGADO COMPARELLI, an
   individual,

                 Plaintiffs,

                 v.

   BOLIVARIAN REPUBLIC OF VENEZUELA,
   a sovereign nation,

   PETROQUÍMICA DE VENEZUELA, S.A., an
   agency or instrumentality of the Bolivarian
   Republic of Venezuela, and

   INTERNATIONAL PETROCHEMICAL
   SALES, LTD., a British Virgin Islands
   corporation,

                 Defendants.


      URGENT MOTION OF BOLIVARIAN REPUBLIC OF VENEZUELA FOR STAY

          The Bolivarian Republic of Venezuela (the “Republic”) respectfully seeks a stay of the

   current deadline (of today) for submission of a status report, and further requests an expedited

   resolution of the Motion of the Bolivarian Republic of Venezuela for Substitution of Counsel

   (the “Motion to Substitute Counsel”) [dckt. 134]. The grounds for this Motion are as follows:

          1.     As set forth in the Motion to Substitute Counsel, United States law does not

   permit unauthorized counsel to appear for the Republic or to otherwise bind it. Nevertheless,

   unauthorized counsel insist upon proceeding apace, and the Plaintiffs are unable or unwilling to



                                                  1
Case 1:14-cv-24414-KMW Document 139 Entered on FLSD Docket 03/22/2019 Page 2 of 4



   pause in the proceedings to allow time for the Court to rule on the pending Motion to Substitute

   Counsel and to stay the proceedings.

          2.      The continued participation of unauthorized counsel in this case is offensive to the

   Republic. They are now strangers to the proceeding, and their filings are as offensive to the

   Republic as would be the filings of the pretender to the throne of France to the Republic of

   France. Indeed, the National Assembly has adopted a resolution specifically disavowing any

   acts of Mr. Maduro’s appointees and designees. (Attached as Exhibit 1).

          3.      The Republic respectfully requests that the Court adjourn today’s deadline and set

   a schedule for an expedited resolution of the pending Motion to Substitute Counsel.


                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(3)

          Pursuant to Rule 7.1(a)(3) of the Local Rules of Civil Practice and Procedure of the

   United States District Court for the Southern District of Florida, the undersigned counsel for the

   Republic hereby certifies that he has attempted to confer with counsel in a good faith attempt to

   resolve the issues raised in this Motion, however, counsel advised that he is travelling and unable

   to meet and confer before the time need to submit this Motion.




                                                    2
Case 1:14-cv-24414-KMW Document 139 Entered on FLSD Docket 03/22/2019 Page 3 of 4



                             RESPECTFULLY SUBMITTED,


   Dated: March 22, 2019                /s/ Manuel Kushner
                                        Manuel Kushner
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        Phillips Point, East Tower
                                        777 S. Flagler Drive, Suite 1000
                                        West Palm Beach, FL 33401-6152
                                        Telephone: +1 561.802.3230
                                        Fax: +1 561.802.3217
                                        manuel.kushner@arnoldporter.com

                                        Kent A. Yalowitz*
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        250 West 55th Street
                                        New York, NY 10019-9710
                                        Telephone: +1 212.836.8000
                                        Fax: +1 212.836.8689
                                        kent.yalowitz@arnoldporter.com

                                        E. Whitney Debevoise*
                                        Arturo Caraballo*
                                        Sally L. Pei*
                                        Stephen K. Wirth*
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        601 Massachusetts Ave., N.W.
                                        Washington, DC 20001-3743
                                        Telephone: +1 202.942.5000
                                        Fax: +1 202.942.5999
                                        whitney.debevoise@arnoldporter.com
                                        sally.pei@arnoldporter.com
                                        stephen.wirth@arnoldporter.com

                                        *Pro hac motions forthcoming.

                                        Attorneys for the Bolivarian Republic of
                                        Venezuela




                                        3
Case 1:14-cv-24414-KMW Document 139 Entered on FLSD Docket 03/22/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 12, 2019, I electronically filed the foregoing document

   with the United States District Court for the Southern District of Florida by using the CM/ECF

   system. I certify that all participants in the case are registered CM/ECF users and that service

   will be accomplished by the appellate CM/ECF system.



   Dated: March 22, 2019                         /s/ Manuel Kushner
                                                 Manuel Kushner

   US 164593337v1
